Grant, J.
(after stating the facts). Whether the original charter and by-laws of the defendant in force at date of the certificate contemplated that members might designate strangers or creditors as beneficiaries, we find it unnecessary to determine. The amended declaration is based solely upon the certificate of membership, and upon that plaintiff’s right of action depends. The deceased accepted a certificate naming his sister as beneficiary, and further limiting his right to thereafter name other beneficiaries “ to such person or persons as the rules and regulations of said association shall determine,” and further agreeing to comply with all the laws, rules, and regulations •of the society thereafter to be enacted. The contract is *224perfectly clear. It gave the defendant the authority to in the future limit the beneficiaries, should the member thereafter desire to change from his sister to other persons. Section 7 of the charter clearly confers upon the defendant the power to designate from time to time the person or persons to whom its benefit fun’ds shall be paid. After the certificate was issued to the deceased the defendant amended its constitution and by-laws so as to exclude strangers and creditors of a member as beneficiaries of this fund. The amendment is reasonable and in accord with the benevolent spirit of the association. The contract, as shown by the certificate, charter, and by-laws, said to him: “ If you wish at any time to change your beneficiary, it must be in accordance with the rules and regulations then in force.” The right of the member to at any time thereafter nominate another beneficiary was not a vested right, and was subject to the reasonable action of the defendant association. It has been held that the right to amend the laws of such association is sometimes reserved by implication. 2 Joyce on Insurance, §§ 744, 748; O’Brien v. Benevolent Legion, 81 App. Div. 1; Catholic Knights v. Kuhn, 91 Tenn. 214; Berg v. Badenser Understuetzungs Verein, 90 App. Div. 474. But here it is expressly conferred by the contract of membership. The following authorities are in point: Borgards v. Insurance Co., 79 Mich. 440; Langnecker v. Grand Lodge, A. O. U. W., 111 Wis. 279 (55 L. R. A. 185); Hall v.Accident Ass’n (Neb.),96 N.W. 170; Ross v. Modern Brotherhood of America, 120 Iowa, 692; Richmond v. Supreme Lodge, O. M. P., 100 Mo. App. 8; Wist v. Grand Lodge, A. O. U. W:, 22 Or. 271; Supreme Commandery, K. of G. R. v. Ainsworth, 71 Ala. 436.
Judgment reversed, and new trial granted.
Moore, O. J., and McAlvay, Blair, and Hooker, JJ., concurred.